DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  There appears to have been an extra word inadvertently deleted from the last set of claim amendments. It is believed that the limitation “monitoring the health of the hydraulic fluid subsystem based the determined plurality of parameters” in lines 14-15 is missing a word between “based” and “the”. A possible claim correction would read - - monitoring the health of the hydraulic fluid subsystem based on the determined plurality of parameters - -. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-11 are directed to a method, which is considered to be a process. Claims 12 and 14-22 are directed to a system, which is considered to be a machine. Therefore, claims 1, 3-12, and 14-22 are considered to fall within one of the statutory categories of invention.

Claims 1, 3-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to step 2A Prong One, Claim 1 recites the limitations “determining a plurality of forces acting on an actuator of the hydraulic fluid subsystem;
generating a plurality of dynamic equations based on the plurality of forces and one or more of an actuator inlet flow rate, an actuator outlet flow rate, an area of a cylinder of the actuator, a volume of the cylinder, a damping coefficient of the cylinder and a stiffness of a spring in the cylinder; 
solving the plurality of generated dynamic equations to determine a plurality of parameters;
receiving a valve inlet pressure of one or more of oil and gas flowing through a pipe while entering a valve operationally coupled to the actuator and a valve outlet pressure of the one or more of the oil and the gas flowing through the pipe while flowing out of the valve; and
monitoring the health of the hydraulic fluid subsystem based the determined plurality of parameters and one or more of the valve inlet pressure, and the valve outlet pressure” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. The receiving of data and the monitoring of a subsystem are also considered to 
With respect to Step 2A Prong Two, claim 1 recites the additional elements of an actuator, a hydraulic subsystem and a valve. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a hydraulic subsystem. To the degree that the actuator is used as a part of a data gathering process, the additional element of the actuator is considered to represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. The actuator, hydraulic subsystem and valve limitations in the claim are thus insignificant extra-solution activity. Even when viewed in combination, this additional elements do not integrate the recited judicial exception into a practical application. Therefore, the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional element of actuator, a hydraulic subsystem and a valve. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a hydraulic subsystem. To the degree that the actuator is considered a part of the data gathering, the additional element of the actuator is mere data gathering that is recited at a high level of generality. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more. Even when considered in combination, these 
Claims 2-11 merely extend the abstract idea identified above for claim 1 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 1 above.
With respect to step 2A Prong One, Claim 12 recites the limitations “determine a plurality of forces acting on an actuator of a hydraulic fluid subsystem;
generate a plurality of dynamic equations based on the plurality of forces and one or more of an actuator inlet flow rate, an actuator outlet flow rate, an area of a cylinder of the actuator, a volume of the cylinder, a damping coefficient of the cylinder and a stiffness of a spring in the cylinder;
solve the plurality of generated dynamic equations to determine a plurality of parameters;
receive a valve inlet pressure of one or more of oil and gas flowing through a pipe while entering a valve operationally coupled to the actuator and a valve outlet pressure of the one or more of the oil and the gas flowing through the pipe while flowing out of the valve; and
monitor health of the hydraulic fluid subsystem based on the determined plurality of parameters and one or more of the valve inlet pressure and the valve outlet pressure” which are considered to be mathematical concepts and mental processes. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, these limitations 
With respect to Step 2A Prong Two, claim 12 recites the additional elements of “a processing subsystem operationally coupled to a first sensing device and a second sensing device”, an actuator, a hydraulic subsystem and a valve. The additional elements of the processing subsystem, first sensing device, second sensing device, actuator, hydraulic subsystem, and valve are all recited at a high level of generality that they are considered insignificant extra-solution activity. The additional elements are recited at such a high level of generality that they are considered to amount to generally linking the abstract idea to the field of use of a hydraulic subsystem. To the degree that the actuator is used as a part of a data gathering process, the additional element of the actuator is considered to represent mere data gathering that is necessary for use of the recited judicial exception and is recited at a high level of generality. The actuator, hydraulic subsystem and valve limitations in the claim are thus insignificant extra-solution activity. Even when viewed in combination, this additional elements do not integrate the recited judicial exception into a practical application. Therefore, the claim as a whole is not considered to integrate the recited judicial exception into a practical application of the exception.
With respect to Step 2B, the additional elements of “a processing subsystem operationally coupled to a first sensing device and a second sensing device”, actuator, a hydraulic subsystem, and a valve. The additional elements of the processing 
Claims 14-22 merely extend the abstract idea identified above for claim 12 and do not add any further additional elements. Therefore, the claims are considered to be directed to the abstract idea analogously to claim 12 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-12, 14-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US PGPub 2011/0071966 A1) in view of Hauge et al. (US PGPub 2019/0169982 A1).
As to claim 1, Holley et al. teaches a method for monitoring health of a hydraulic fluid subsystem (paragraph [0002]), the method comprising:
determining a plurality of forces acting on an actuator of the hydraulic fluid subsystem (paragraphs [0038] and [0080], where the pressures are forces acting on the hydraulic fluid subsystem);
generating a plurality of dynamic equations based on the plurality of forces and one or more of an actuator inlet flow rate, an actuator outlet flow rate, an area of a cylinder of the actuator, a volume of the cylinder, a damping coefficient of the cylinder and a stiffness of a spring in the cylinder (paragraphs [0065], [0087]-[0095], [0098]-[0100], and [0110]);
receiving a valve inlet pressure (from 18) of one or more of oil and gas flowing through a pipe while entering a valve (DCV) operationally coupled to the actuator (20) and a valve outlet pressure (from 21) of the one or more of the oil and the gas flowing through the pipe while flowing out of the valve (figure 3 and paragraphs [0080] and [0096]); and
monitoring the health of the hydraulic fluid subsystem based on the results of the model and one or more of the valve inlet pressure, and the valve outlet pressure (paragraphs [0087]-[0095] and [0098]-[0100]).
While Holley et al. teaches the generating of a model which is considered to be comprised of dynamic equations and comparing the measured parameters to the 
Hauge et al. teaches solving the plurality of generated dynamic equations to determine a plurality of parameters (paragraphs [0073], [0076]-[0078], and [0092]) and using the determined plurality of parameters from the dynamic equations to monitor the health (paragraph [0191], note that in combination it is considered that when the measured parameters are compared to the model of Holley et al. that they are compared with the parameters calculated from the dynamic equations as suggested by Hauge et al.).
It would have been obvious to one skilled in the art before the effective filing date to modify Holley et al. to have solving the plurality of generated dynamic equations to determine a plurality of parameters and using the determined plurality of parameters from the dynamic equations to monitor the health as suggested by Hauge et al. because it is a well known system for modeling a monitored system in line with the physics of the structures being monitored and the forces thereon in order to accurately determine the health of the system with predictable results.
As to claim 3, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein monitoring the health of the hydraulic fluid subsystem comprises comparing the plurality of parameters to respective determined thresholds to determine a defect in the hydraulic fluid subsystem (paragraphs [0098]-[0100] and [0120]-[0121]).
As to claim 4, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the plurality of parameters comprise one or more of a pressure generated inside the actuator, an amount of displacement of a piston located in the cylinder of the actuator, an amount of time for attaining a desired amount of displacement of the piston, an amount of time for reaching an end position of the piston, and an acceleration of the piston located in the cylinder of the actuator caused by one or more of the actuator inlet flow rate and the actuator outlet flow rate, and a force required to open the actuator (paragraphs [0138]-[0140]).
As to claim 5, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein monitoring the health of the hydraulic fluid subsystem comprises comparing the pressure generated inside the actuator to an actuator inlet pressure (paragraph [0135]).
As to claim 6, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches further comprising:
receiving or determining a directional-control-valve-supply pressure of a hydraulic fluid transferred by an accumulator to a directional control valve (from 15);
receiving the actuator inlet pressure of the hydraulic fluid received by the actuator from the directional control valve during a power stroke of the actuator (from 18); and
determining the actuator inlet flow rate of the hydraulic fluid transferred from the directional control valve to the actuator during the power stroke of the actuator based on one or more of the directional-control-valve-supply pressure and the actuator inlet pressure (paragraphs [0097], [0106], and [0135]).
As to claim 8, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches further comprising:
receiving an actuator outlet pressure of an actuator hydraulic fluid transferred from the actuator to the directional control valve during a return stroke of the actuator (from 21); and
determining the actuator outlet flow rate of the hydraulic fluid transferred from the actuator to the directional control valve during the return stroke of the actuator based on one or more of the actuator outlet pressure and a vent pressure of a portion of the actuator hydraulic fluid vented out of the directional control valve (paragraphs [0097], [0106], and [0135]).
As to claim 10, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein monitoring the health of the hydraulic fluid subsystem comprises determining a presence of a seal leakage or a leakage in the actuator by comparing the amount of time for attaining the desired amount of displacement of the piston to a predetermined amount of time (paragraphs [0138]-[0140]).
As to claim 11, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein monitoring the health of the hydraulic fluid subsystem comprises determining a failure of the spring by comparing the force required to open the actuator to a threshold force (paragraphs [0138]-[0140], where the pressure to activate is considered a force required to open).
As to claim 12, Holley et al. teaches a system (figures 1 and 3) comprising:

determine a plurality of forces acting on an actuator (DCV) of a hydraulic fluid subsystem (paragraphs [0038] and [0080], where the pressures are forces acting on the hydraulic fluid subsystem);
generate a plurality of dynamic equations based on one or more of an actuator inlet flow rate, an actuator outlet flow rate, an area of a cylinder of the actuator, a volume of the cylinder, a damping coefficient of the cylinder and a stiffness of a spring in the cylinder (paragraphs [0065],  [0087]-[0095], [0098]-[0100], and [0110]);
receive a valve inlet pressure (from 18) of one or more of oil and gas flowing through a pipe while entering a valve operationally coupled to the actuator (DCV) and a valve outlet pressure (from 21) of the one or more of the oil and the gas flowing through the pipe while flowing out of the valve (figure 3 and paragraphs [0080] and [0096]); and
monitor health of the hydraulic fluid subsystem based on the results of the model and one or more of the valve inlet pressure and the valve outlet pressure (paragraphs [0087]-[0095] and [0098]-[0100]).
While Holley et al. teaches the generating of a model which is considered to be comprised of dynamic equations and comparing the measured parameters to the modeled output in order to determine the heath (paragraphs [0065]-[0066] and [0095]), Holley et al. does not explicitly teach to solve the plurality of generated dynamic equations to determine a plurality of parameters and use the determined plurality of parameters from the dynamic equations to monitor the health.

It would have been obvious to one skilled in the art before the effective filing date to modify Holley et al. to have to solve the plurality of generated dynamic equations to determine a plurality of parameters and use the determined plurality of parameters from the dynamic equations to monitor the health as suggested by Hauge et al. because it is a well known system for modeling a monitored system in line with the physics of the structures being monitored and the forces thereon in order to accurately determine the health of the system with predictable results.
As to claim 14, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the processing subsystem is configured to monitor the health of the hydraulic fluid subsystem by comparing the plurality of parameters to respective determined thresholds to determine a defect in the hydraulic fluid subsystem (paragraphs [0098]-[0100] and [0120]-[0121]).
As to claim 15, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the plurality of parameters comprise one or more of a pressure generated inside the actuator, an amount of displacement of a piston located in the cylinder of the actuator, an amount of time for attaining a desired amount 
As to claim 16, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the processing subsystem is configured to monitor the health of the hydraulic fluid subsystem by comparing the pressure generated inside the actuator to an actuator inlet pressure (paragraph [0135]).
As to claim 17, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the processing subsystem is further configured to:
receive or determine a directional control valve supply pressure of a hydraulic fluid transferred by an accumulator to a directional control valve (from 15);
receive the actuator inlet pressure of the hydraulic fluid received by the actuator from the directional control valve during a power stroke of the actuator (from 18); and
determine the actuator inlet flow rate of the hydraulic fluid transferred from the directional control valve to the actuator during the power stroke of the actuator based on one or more of the directional-control-valve-supply pressure and the actuator inlet pressure (paragraphs [0097], [0106], and [0135]).
As to claim 19, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the processing subsystem is configured to:
receive an actuator outlet pressure of an actuator hydraulic fluid transferred from the actuator to the directional control valve during a return stroke of the actuator (from 21); and

As to claim 21, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the processing subsystem is configured to determine an amount of flow that entered the cylinder while a minimum actuator inlet pressure is changed to a maximum actuator inlet pressure, and compare the amount of flow to a determined swept volume of the cylinder to determine whether a leak or jam exists in the cylinder of the actuator (paragraphs [0110]-[0120] and [0142]-[0143]).
As to claim 22, Holley et al. as modified (citations to Holley et al. except where otherwise indicated) teaches wherein the processing subsystem is configured to determine a presence of stem damage or damage in the piston of the actuator an amount of time for reaching an end position of the piston is greater than a predetermined amount of time (paragraphs [0138]-[0141]).

Claims 7, 9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US PGPub 2011/0071966 A1) and Hauge et al. (US PGPub 2019/0169982 A1) as applied to claims 6, 8, 17, and 19 respectively above, and further in view of in view of Nakamura et al. (5,267,440).
As to claims 7 and 18, Holley et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 6 and 17 respectively, except explicitly 
Nakamura et al. teaches the relationship between flow rate for a hydraulic fluid system and the pressure drops involving a constant (see column 13, lines 55-68).
It would have been obvious to one skilled in the art before the effective filing date to modify Holley et al. as modified to further have determining the actuator inlet flow rate of the hydraulic fluid based on one or more of a determined constant as suggested by Nakamura et al. because it is a known relationship between the flow rate and the pressures measured describing the physical properties of the system and having predictable results.
As to claims 9 and 20, Holley et al. as modified teaches all of the limitations of the claimed invention, as noted above for claims 8 and 19 respectively, except explicitly teaching further comprising determining the actuator outlet flow rate of the actuator hydraulic fluid based on one or more of a determined constant, a specific gravity of the hydraulic fluid, and a flow coefficient of the directional control valve.
Note that Holley et al. does teach determining the flow rate from the measured pressure using pressure drops and known fluid properties (paragraphs [0097], [0102]-[0108]).
Nakamura et al. teaches the relationship between flow rate for a hydraulic fluid system and the pressure drops involving a constant (see column 13, lines 55-68).


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-12, and 14-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853